DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-10 in the reply filed on 6/18/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “planarizing layer” (claims 4 & 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, claims 4 & 10 cite “the protective layer and a planarizing layer are of a same material” is not clear because of “a planarizing layer”. The claims do not clearly specify its location/position on which layer(s) the planarizing layer is formed. There is no clear relationship between planarizing layer and other layers like metal layer, protection layer and substrate. The specification also does not disclose where and how the planarizing layer formed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2013/0015471).
	Re claims 1 & 6, Park teaches, Figs. 2, 3A-3E and/or 4, [0056, 0060, 0063, 0066, 0081], a display panel, comprising: 
-a first substrate (110); 
-a metal layer (GPE, formed from gate metal layer 111), the metal layer (GPE) being arranged on the first substrate (110), wherein the metal comprises copper;
-the metal layer (GPE) comprising an electrical contact area (at PDH1) electrically connected to a corresponding conductive component (GCE); and 


    PNG
    media_image1.png
    332
    221
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    281
    198
    media_image2.png
    Greyscale

          Fig. 2                      AND/OR                          Fig. 4
Re claim 2, Park teaches the protective layer (PV and/or 120, 150) comprises a first protective layer (left parts of PV, 120 & 150) and a second protective layer (right parts of PV 120, 150); and the electrical contact area (at PDH1) is provided on an upper surface of the metal layer (GPE), and the width of the electrical contact area is less than the width of the metal layer (GPE), and the first protective layer and the second protective layer are respectively arranged at two ends of the metal layer (GPE), and parts of the first protective layer and the second protective layer cover the upper surface of the metal layer (GPE) and correspond to positions of the end parts of the electrical contact area (at PDH1) (FIG. 2 & 4).
Re claim 3, Park teaches the protective layer (PV, 120 & 150) comprises a third protective layer (left parts of PV, 120 & 150) and a fourth protective layer (right parts of PV, 
Re claim 4, Park teaches the protective layer (PV & left part of 120 on GPE) and a planarizing layer (right planarizing part of layer 120 over substrate) are same material (e.g. same material of layer 120). 
Re claim 5, Park teaches the metal layer comprises aluminum (metal layer 141, [008]).  
Re claim 8, Park teaches the metal layer (GPE) is fully covered by the protective layer (consider PV & 120) except the electrical contact area (at PDH1) (Fig. 2). 
	Re claim 10, Park teaches, Fig. 4, [[0056, 0060, 0063, 0066, 0081], a display panel, comprising: 
-a first substrate (110); 
-a metal layer (GPE1), the metal layer (GPE1) being arranged on the first substrate (110); 
-the metal layer (GPE1) comprising an electrical contact area (at PDH1) electrically connected to a corresponding conductive component (GCE); and 
-a protective layer (PV, 120 and/or 150), covering the metal layer (GPE1) and keeping away from the electrical contact area (at PDH1), wherein 
the protective layer comprises a first protective layer (left parts of PV, 120 & 150) and a second protective layer (right parts of PV, 120 & 150); and 
the electrical contact area (at PDH1) is provided on an upper surface of the metal layer (GPE1), and the width of the electrical contact area is less than the width of the metal layer (GPE1); and the first protective layer and the second protective layer (PV< 120, 150) . 

    PNG
    media_image3.png
    502
    720
    media_image3.png
    Greyscale



6.	Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 2016/0336458). 
	Re claims 1, 5-6 & 8, Gao teaches, Fig. 7, [0059, 0060, 0082, 0084], a display panel, comprising: 
-a first substrate (1); 
-a metal layer (drain electrode 7), the metal layer (7) being arranged on the first substrate (1), the metal layer comprises aluminum or copper or silver; 

-a protective layer (passivation layer 8), covering the metal layer (7) and keeping away from the electrical contact area,
Wherein the metal layer (7) is fully covered by the protective layer (8) except the electrical contact area. 

    PNG
    media_image4.png
    458
    471
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim (US 2016/0133673).
	The teachings of Park have been discussed above. 
	Re claim 7, Park does not teach the metal comprises silver. 
Kim teaches “the gate electrode 106 can be formed from one of copper Cu, silver Ag, aluminum Al, chromium Cr, titanium Ti, tantalum Ta, molybdenum Mo and alloys thereof” [0026]. 
As taught by Kim, one of ordinary skill in the art would utilize silver as material of the metal layer as claimed, because silver is a known material, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Park due to above reason. 
Re claim 9, in combination cited above, Kim teaches the first substrate is an array substrate (e.g. thin film transistor array substrate) (claim 12).  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	7/9/21